Citation Nr: 0918605	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a mental disorder 
other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
January 1953.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In May 2006, the veteran testified at a hearing 
before RO personnel.  

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2008).  

In February 2003, the veteran withdrew a notice of 
disagreement with the RO's January 2002 denial of his claim 
for a compensable rating for service-connected chronic 
iritis.  The Board also notes that in the June 2003 rating 
decision the RO also denied the veteran's claims for service 
connection for tinnitus and for hearing loss.  The veteran 
appealed the RO's decision as to those claims, and, in a 
February 2006 rating decision, the RO granted service 
connection for both.  Since those benefits sought on appeal 
have been granted, the issues are no longer in appellate 
status.  

In a decision dated in July 2007, the Board reopened the 
Veteran's previously denied claim of service connection for 
PTSD because the Board found that new and material evidence 
had been received.  The Board then remanded the issue for 
further evidentiary development.  

In its July 2007 decision, the Board noted that the Veteran's 
representative testified at the May 2006 hearing that the 
Veteran was seeking service connection for a psychiatric 
disorder related to his experiences in Korea, "however it's 
named."  Liberally inferring this as a claim for a 
psychiatric disability other than PTSD, the Board referred 
the new claim to the RO for appropriate action because the 
issue had not been developed and appealed to the Board.   

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited 
only to that diagnosis, but rather must be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court found that such an appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, --- Vet. App. ----, No. 07-0558 (Feb. 17, 2009).  

Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability, including PTSD, that is etiologically related to 
his military service.  Here, however, as noted above, the 
issue of service connection for a psychiatric disability 
other than PTSD has not been developed for appellate review, 
and must therefore be remanded.  Accordingly, consideration 
of the Veteran's claim for service connection for a 
psychiatric disability other than PTSD is deferred pending 
completion of the development sought in the remand that 
follows the decision below.  

The Board, however, can find no reason why it should not 
adjudicate the narrow issue of service connection for PTSD, 
which has been fully developed, and will do so in the 
decision that follows, with the assurance that the broader 
issue of service connection for a psychiatric disability 
other than PTSD will be fully developed and adjudicated 
following the Board's remand.  To not adjudicate the PTSD 
issue at this time would require that it be remanded to the 
agency of original jurisdiction (AOJ), an exercise that would 
serve no useful purpose because the PTSD issue is already 
fully developed.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).   




FINDING OF FACT

The veteran does not have PTSD that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, several months before the RO's initial adjudication of 
the claim, and again in August 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
Social Security Administration (SSA) records, and secured 
examinations in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.  

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (which requires a diagnosis conforming 
to DSM-IV); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38  C.F.R. § 3.304(f)(1).  
At his May 2006 RO hearing the RO conceded the Veteran's 
status as a combatant.  

The Veteran's STRs contain no evidence of complaint or 
treatment of any psychiatric disorder.  The Veteran's 
separation examination in December 1952 reported a normal 
psychiatric clinical evaluation.  A reenlistment examination 
dated in June 1963 that evidently is related to Army reserve 
duty, also revealed a normal psychiatric clinical evaluation.  

The Veteran has had numerous examinations in the course of 
his claims for service connection for his psychiatric 
disorder.  A March 1975 discharge summary noted that the 
Veteran was admitted with a chief complaint of "my nerves 
are shot."  He dated the onset of his current difficulties 
to approximately the date of his mother's death the previous 
year.  The preliminary diagnosis was depressive neurosis, but 
the discharge summary noted that the results of psychological 
testing were not available at the time of the writing of the 
discharge summary.  A January 1975 clinical psychology report 
is of record, and it noted a diagnostic impression of 
explosive personality disorder in an immature, manipulative 
individual.  

An October 1997 treatment note indicates that the Veteran was 
seen as a walk-in; he needed prescription refills because his 
brother had died the day before, he was leaving town for his 
brother's wake.  The listed impression was "GAD [general 
anxiety disorder]/PTSD."  

The Veteran was afforded a VA initial PTSD examination in 
June 1998.  The examiner noted that the Veteran did not 
appear to exhibit PTSD symptoms typical for most individuals 
who have been exposed to traumatic stressors, but did appear 
to exhibit a low to moderate level of depression.  A 
diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was dysthymia.  Axis II 
(personality disorders and mental retardation) diagnosis was 
some avoidance and passive-aggressive traits.  

Several VA treatment notes use the term PTSD or PTSD 
symptoms, but do not provide a diagnosis of PTSD.  These 
notes tend to note PTSD in the context of the Veteran's 
reported complaints.  For example, a February 2003 treatment 
note lists in its introduction a description of the Veteran 
and lists several complaints, one of which was PTSD.  A 
September 2003 note by the same physician again listed a 
number of complaints, including PTSD, without any specific 
diagnosis.  This physician noted that the Veteran had been 
very angry lately because his foster child had been taken 
away, and because, as the Veteran reported, VA was not giving 
him his compensation right.  A November 2003 treatment note 
by another VA practitioner noted that the Veteran had a 
diagnosis of dysthymia, as well as anxiety and PTSD symptoms.  

A September 2005 VA PTSD review examination noted that the 
Veteran had not been diagnosed with or treated for PTSD.  The 
examiner noted that the Veteran was being treated for his 
diagnosed dysthymia, and that he had reported a wide range of 
PTSD symptoms on a self-report questionnaire.  This 
examiner's Axis I diagnosis, however was anxiety disorder, 
not otherwise specified, and dysthymic disorder.  The Axis II 
diagnosis was anti-social personality features.  The Axis III 
diagnoses were diabetes, degenerative arthritis, and optic 
nerve atrophy.  In Axis IV the examiner noted that the 
Veteran reported that he was exposed to several stressors 
related to his Korean war experience, and that he has 
experienced several recent stressors, including the recent 
deaths of four relatives and friends.  

The Veteran's diagnostic picture was assessed in December 
2005 by a team of psychologists tasked with clarifying the 
September 2005 report discussed in the preceding paragraph.  
After an extensive review of the entire record the 
psychologists gave their opinion that the Veteran does not 
have PTSD, and provided a detailed rationale for that 
opinion.  They, too, diagnosed anxiety disorder (NOS) in Axis 
I, and antisocial personality features in Axis II.  Noting 
that there was no evidence in the Veteran's STRs of any 
psychiatric care or treatment, they opined that there was no 
evidence that the Veteran's characterological issues or his 
anxiety disorder were either caused by or exacerbated by his 
military service.    

Treatment notes of record continue to mention PTSD in 
passing.  For example, a July 2006 mental health medication 
management note noted dysthymia by history, elements of PTSD.   
August 2006 treatment notes also noted PTSD, without 
rendering a formal diagnosis.  A September 2006 
neuropsychiatry consult note noted that the Veteran was 
referred for his neurocognitive functioning to rule out 
dementia.  The report discussed the extensive testing and 
evaluation conducted.  The examiner noted that the Veteran 
mentioned that he had PTSD symptoms; the examiner also noted 
that a review of the notes from his visits to the mental 
health clinic did not indicate that the Veteran had ever been 
fully evaluated for PTSD.  The examiner noted that she did 
not observe sufficient symptoms to render a diagnosis.  

Finally, in the course of the remand, the Veteran was 
afforded another PTSD examination, conducted in September 
2008.  This examiner provided an exhaustive review of the 
relevant medical history, as well as the Veteran's own 
reports.  The Veteran reported a long history of nightmares.  
There was no inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, or suicidal and homicidal thoughts.  
Regarding stressor events that the Veteran said he found 
particularly traumatic, he described an accident in Korea, 
but didn't recall the names of any of the other soldiers, or 
feel a sense of either intense fear or hopelessness.  He did 
feel pity for a small boy who was frightened by overflying 
jets, and horror in witnessing a fellow soldier whose arms 
were singed by a kerosene fire.  

Regarding the application of the Veteran's expressed 
experiences to the PTSD criteria in the DSM-IV, the examiner 
noted that the Veteran described different stress events than 
he had described in past examinations.  In addition, the 
examiner noted that the Veteran did not link his re-
experiencing, avoidance, or hyperarousal symptoms to any 
combination of the three stress events described by the 
Veteran, but instead attributed them to his more general 
experience of being a soldier in Korea.  The examiner 
concluded that the Veteran does not meet the DSM-IV stressor 
criteria.  The DSM-IV Axis I diagnosis was anxiety disorder, 
not otherwise specified; dysthymia.  

As noted above, service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (which requires a 
diagnosis conforming to DSM-IV); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary); 
see also McLain v. Nicholson, 21 Vet. App. 319, 321 (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).  In 
other words, the evidence must show either that the veteran 
currently has the disability for which benefits are being 
claimed, or that he had that disability at some time during 
the pendency of the claim.  

As can be seen from the foregoing summary of the medical 
evidence of record, the record does not contain any medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  In the absence of any medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), the 
analysis ends, and the claim must be denied.  Every health 
care professional who has examined the Veteran for the 
purpose of determining a diagnosis of his psychiatric 
condition has arrived at the same conclusion:  the Veteran 
has something other than PTSD.  

The Board acknowledges the apparent "positive evidence" in 
the comments contained in several treatment reports in the 
form of mention of PTSD.  However, the Board finds that, 
because these are not diagnoses in accordance with 38 C.F.R. 
§ 4.125(a), they do not constitute valid diagnoses of PTSD, 
and therefore are not as persuasive as the examination 
reports prepared for the purpose of ascertaining a definite 
diagnosis.  

The Board also acknowledges the veteran's belief that the 
psychiatric symptoms he is experiencing are indicative of 
PTSD.  However, there is no evidence of record showing that 
the veteran has the specialized medical education, training, 
and experience necessary to render competent medical opinion, 
including as to the diagnosis or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2008).  Consequently, the veteran's own 
assertions as to the diagnosis or etiology of PTSD have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran does not have PTSD that is traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.


REMAND

As noted in the introduction, because of the Court's holding 
in Clemons, supra, the Board must remand the Veteran's newly 
identified claim of service connection for a psychiatric 
disability other than PTSD.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

The AOJ must undertake full development 
of the Veteran's claim for service 
connection for a psychiatric disability 
other than PTSD, beginning with issuance 
of proper VCAA notification, and 
including the rendering of any assistance 
to the Veteran required by the VCAA.  
After undertaking any other development 
deemed appropriate, the AOJ should 
consider the issue on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, and if 
the Veteran timely appeals the denial, 
the Veteran and his representative should 
be furnished with a statement of the case 
and afforded an opportunity to respond 
and perfect the appeal.  If, and only if, 
an appeal is timely perfected, the record 
should be returned to the Board for 
appellate review.    

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


